DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s responses filed 9/7/21 and 10/27/21 have been received and entered into the case. Claims 21, 26, 27 are pending and have been considered on the merits.  All arguments and amendments have been considered.

It is noted that on 5/23/2017, applicant elected species strain L. fermentum K8-Lb1 without traverse. Throughout prosecution, the previous Examiner examined the claims and limitations directed to the elected species and the non-elected species were withdrawn and not considered. 
Applicant’s specification (0186) teaches that the strains of claim 21 function to change the TH1/Th2 balance as claimed, L. fermentum strains K7-Lb1, K8-Lb1, K6-Lb4, K2-Lb6 shift Th1 balance towards Th2 and L. fermentum K1-Lb1, K1-Lb6, K2-Lb4 and L. plantarum K4-Lb6 shift Th2 balance towards Th1 and would have the claimed intended outcome when administered to a human. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.





The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over each of WO02/34273 and WO03/022255.
WO02/34273 teaches a method of strengthening the immune system comprising administering L. fermentum wherein the administration provides an immunomodulating effect by increasing the Th1 response and down-regulating IL-4 secretion (Ex. 1, p. 16, p. 12, lines 1-5, see also Ex. 3.4 cytokine production, see Ex. 3.6 teaching higher levels of IL-4 are detected in subjects having coronary vessel disease compared to those with L. fermentum for upregulating a cytokine profile characteristic of a Th1T-cell response relative to a cytokine profile of a Th2 response (p. 3, lines 13-25-p.4, whole page, p. 5, lines 1-6, p. 5, and lines 23-p. 6, lines 1-3, p. 7, lines 16-21, p.8, lines 4-8, p. 9, lines 10-23).  The subject is taken to be a human as they teach subjects human patients presenting at the hospital having atherosclerosis, myocardial infarction or angina (whole document, p. 10, lines 9-15, Ex. 3 p. 18). Ex. 4 teaches that subjects having more sever disease produce higher levels of IL-4 (p. 21). Therefore, the reference reasonable teaches that L. fermentum when administered would shift the Th1/Th2 balance towards Th1. 


WO03/022255 teaches Lactobacillus plantarum and L. fermentum affect the immune response in subject by reducing the inflammatory response to LPS or redirecting a subjects immune response from a Th2 to a Th1 response to product Th1 cytokines (p. 2, Descrip. of invent. Section, p. 7-9).  Interferon-gamma is a key cytokine for the mediation of LPS-induced inflammation and interferon-gamma (IFN-ɣ) is induced by IL-12 derived cells while IL-10 inhibits interferon-gamma (p. 3). Th1 cells secrete IFN-ɣ, while Th2 cells secrete IL-4 (p. 3).  WO’255 teaches administering the lactic acid bacteria to human patients with acute pouchitis (ileal pouch anal anastomosis for ulcerative colitis), wherein the administration induces a significant increase in anti-inflammatory cytokine IL-10 (p. 11-12, p. 15) a statistical decrease in IFN-ɣ (p. 16, first L. plantarum and L. fermentum when administered would shift the Th1/Th2 balance towards Th1. 
The claims are drawn to a strain which has been isolated from Kimere and provides an immunomodulating effect when administered. 
The cited reference discloses L. plantarum and L. fermentum which appear to be identical to the presently claimed strain. The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since L. plantarum and L. fermentum strains are disclosed to be used in methods of strengthening the immune system and providing immunomodulating effects when administered to a human.  Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share ( such as assignment to the same genus or species and strengthening the immune system and providing immunomodulating effects). Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary. 

The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicant’s strains differ and, if so, to what extent, from the strains discussed in the references. Accordingly, it has been established that the prior art strains, which are of the same species as that claimed, likewise share the property of strengthening the immune system and providing immunomodulating effects, and thus demonstrate a reasonable possibility that the compared strains are either identical or sufficiently similar; and therefore, whatever differences exist, are not patentably significant. Therefore, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. Applicants have not met that on the record.

Claim(s) 21, 26, 27 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Mikelsaar et al. (Microbial Ecology in Health and Disease. 2009; 21: 1-27) 
Mikelsaar teaches administration of probiotic Lactobacillus fermentum which tolerates up to 0.3% bile acid (p. 11 2nd col. 1st parag.) and has immunomodulating effects in humans (p. 14-17, p. 16 teaching humans).  The administration induces high levels of anti-inflammatory cytokine IL-10 and helps alleviate inflammation-related disorders (p. 14-21) indicating a Th2 response. Mikelsaar provides for the expected benefit of strengthening the immune system, providing for immunomodulation and enhancing the native activity of the immune system and increasing health and well-being of human individuals when administering L.  fermentum to humans. Therefore, the L. fermentum when administered would shift the Th1/Th2 balance towards Th2. 

The claims are drawn to a strain which has been isolated from Kimere and provides an immunomodulating effect when administered. 
The cited reference discloses L. fermentum which appear to be identical to the presently claimed strain. The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since L. fermentum strains are disclosed to be used in methods of strengthening the immune system and providing immunomodulating effects when administered to a human.  Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share ( such as assignment to the same genus or species and strengthening the immune system and providing immunomodulating effects). Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary. 

The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicant’s strains differ and, if so, to what extent, from the strains discussed in the references. Accordingly, it has been established that the prior art strains, which are of the same species as that claimed, likewise share the property of strengthening the immune system and providing immunomodulating effects, and thus demonstrate a reasonable possibility that the compared strains are either identical or sufficiently similar; and therefore, whatever differences exist, are not patentably significant. Therefore, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. Applicants have not met that on the record.

Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Ching-Hsiang et al. (U.S. Patent No.7,351,572)
Ching-Hsiang teach a method of strengthening the immune system and providing immunomodulating effects in a human comprising administer L. fermentum to human (ex. 7 and 8, col. 6, lines 40-41) subjects wherein cytokine secretion is stimulated. They teach stimulating IFN-ɣ and therefore increasing the Th1 response and inhibiting IL-4 secretion (col. 1, whole col., col. 2, lines 59-67, col. 5-6, Examples 7 and 8).  Therefore, the reference reasonable teaches that L. fermentum when administered would shift the Th1/Th2 balance towards Th1. 

The cited reference discloses L. fermentum which appear to be identical to the presently claimed strain. The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since L. fermentum strains are disclosed to be used in methods of strengthening the immune system and providing immunomodulating effects when administered to a human.  Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share ( such as assignment to the same genus or species and strengthening the immune system and providing immunomodulating effects). Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary. 
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of evidence to the contrary.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicant’s strains differ and, if so, to what extent, from the .

Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Maasen et al. (Vaccine, 2000, p. 2613-2623). 
Maasen teaches a method of strengthening the immune system and providing immunomodulating effects in mice comprising administer L. fermentum and L. plantarum. When administered L. fermentum shows significant enhancement of the humoral immune response (p. 2617, section 2.6) and L. plantarum induces high levels of IgG2a levels which is indicative of Th1 activity (p. 2617, section 3.2).  In addition, they teach that 
IFN-ɣ and IL-4 were not induced by administration (section 3.4, p. 2620 Fig. 4 and Fig.5).  Therefore, they teach immunomodulating effects as claimed.  The response would be expected in human patients given the mouse models used for administration. Therefore, the reference reasonable teaches that L. plantarum when administered would shift the Th1/Th2 balance towards Th1. 


The cited reference discloses L. plantarum and L. fermentum which appear to be identical to the presently claimed strain. The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since L. plantarum and L. fermentum strains are disclosed to be used in methods of strengthening the immune system and providing immunomodulating effects when administered to a human.  Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share ( such as assignment to the same genus or species and strengthening the immune system and providing immunomodulating effects). Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary. 
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of evidence to the contrary.
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claim 21, 26, 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over each of WO02/34273 and WO03/022255, Ching-Hsiang et al. (U.S. Patent No.7,351,572), Maasen et al. (Vaccine, 2000, p. 2613-2623) and Mikelsaar et al. (Microbial Ecology in Health and Disease. 2009; 21: 1-27) in view of Njeru et al.( Aktuel Ernahrungsmed 2007).

WO02/34273 teaches a method of strengthening the immune system comprising administering L. fermentum wherein the administration provides an immunomodulating effect by increasing the Th1 response and down-regulating IL-4 secretion (Ex. 1, p. 16, p. 12, lines 1-5, see also Ex. 3.4 cytokine production, see Ex. 3.6 teaching higher levels of IL-4 are detected in subjects having coronary vessel disease compared to those with mild disease, Fig. 3A and 3B, Ex. 4).  WO’273 teaches administering to a subject an effective amount of L. fermentum for upregulating a cytokine profile characteristic of a Th1T-cell response relative to a cytokine profile of a Th2 response (p. 3, lines 13-25-p.4, whole page, p. 5, lines 1-6, p. 5, and lines 23-p. 6, lines 1-3, p. 7, lines 16-21, p.8, lines 4-8, p. 9, lines 10-23).  The subject is taken to be a human as they teach subjects human patients presenting at the hospital having atherosclerosis, myocardial infarction or angina (whole document, p. 10, lines 9-15, Ex. 3 p. 18). Ex. 4 teaches that subjects having more sever disease produce higher levels of IL-4 (p. 21). Therefore, the reference reasonable teaches that L. fermentum when administered would shift the Th1/Th2 balance towards Th1. 


WO03/022255 teaches Lactobacillus plantarum and L. fermentum affect the immune response in subject by reducing the inflammatory response to LPS or redirecting a subjects immune response from a Th2 to a Th1 response to product Th1 cytokines (p. 2, Descrip. of invent. Section, p. 7-9).  Interferon-gamma is a key cytokine for the mediation of LPS-induced inflammation and interferon-gamma (IFN-ɣ) is induced by IL-12 derived cells while IL-10 inhibits interferon-gamma (p. 3). Th1 cells secrete IFN-ɣ, while Th2 cells secrete IL-4 (p. 3).  WO’255 teaches administering the lactic acid bacteria to human patients with acute pouchitis (ileal pouch anal anastomosis for ulcerative colitis), wherein the administration induces a significant increase in anti-inflammatory cytokine IL-10 (p. 11-12, p. 15) a statistical decrease in IFN-ɣ (p. 16, first parag.). Therefore, the reference reasonable teaches that L. plantarum and L. fermentum when administered would shift the Th1/Th2 balance towards Th1. 
Ching-Hsiang teach a method of strengthening the immune system and providing immunomodulating effects in a human comprising administer L. fermentum to human (ex. 7 and 8, col. 6, lines 40-41) subjects wherein cytokine secretion is stimulated. They teach stimulating IFN-ɣ and therefore increasing the Th1 response and inhibiting IL-4 secretion (col. 1, whole col., col. 2, lines 59-67, col. 5-6, Examples 7 and 8).  Therefore, the reference reasonable teaches that L. fermentum when administered would shift the Th1/Th2 balance towards Th1. 
Maasen teaches a method of strengthening the immune system and providing immunomodulating effects in mice comprising administer L. fermentum and L. plantarum. L. plantarum induces high levels of IgG2a levels which is indicative of Th1 activity (p. 2617, section 3.2).  In addition, they teach that 
IFN-ɣ and IL-4 were not induced by administration (section 3.4, p. 2620 Fig. 4 and Fig.5).  Therefore, they teach immunomodulating effects as claimed.  The response would be expected in human patients given the mouse models used for administration. Therefore, the reference reasonable teaches that L. plantarum when administered would shift the Th1/Th2 balance towards Th1. 
Mikelsaar teaches administration of probiotic Lactobacillus fermentum which tolerates up to 0.3% bile acid (p. 11 2nd col. 1st parag.) and has immunomodulating effects in humans (p. 14-17, p. 16 teaching humans).  The administration induces high levels of anti-inflammatory cytokine IL-10 and helps alleviate inflammation-related disorders (p. 14-21) indicating a Th2 response. Mikelsaar provides for the expected benefit of strengthening the immune system, providing for immunomodulation and enhancing the native activity of the immune system and increasing health and well-being of human individuals when administering L.  fermentum to humans. Therefore, the reference reasonable teaches that L. fermentum when administered would shift the Th1/Th2 balance towards Th2. 
Therefore, the references reasonably teach L. fermentum and L. plantarum strains which when administered would shift the Th1/Th2 balance towards Th1 or L. fermentum strains which when administered would shift the Th1/Th2 balance towards Th2, therefore having applicants claimed intended outcome. 


Njeru teaches L. fermentum and L. plantarum strains isolated from Kimere which tolerate up to 3% bile salts (p. 1 and 2) which can be used as probiotics. 
The cited art as a whole demonstrates a reasonable probability that the L. fermentum and L. plantarum strains are either identical to or sufficiently similar to the claimed strains isolated from Kimere that whatever difference exist are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. The isolated strains of the prior art demonstrate the claimed characteristics of those from Kimere, i.e. immunomodulating effects. 

Response to Arguments
Applicant's arguments filed 9/7/2021 and 10/27/2021 have been fully considered but they are not persuasive. Applicant’s arguments regarding the number of possibilities of change of the same bacteria and that naming one of the two L. fermentum and L. plantarum taught in the art would not deduce that all bacteria have the same effect have been acknowledged, while effect may be strain specific, the art teaches L. fermentum and L. plantarum strains, which when administered have the same claimed immune effects. Applicant cites literature p. 5 of arguments to support that not all bacteria have the same effect. The examiner will address the Maassen, 2008 reference and Kekkonen, 2008 references, which each teach different strains of probiotics, with Maassen teaching Lactobacillus, namely, L casei, L. plantarum, L. rhamnosus and L. murines and Kekkonen who compare L. rhamnosus GG (ATCC 53103) (LGG) different genus and species of probiotics while the art rejections are drawn to the same genus, same species, i.e. L. fermentum and L. planatrum.  Thus, applicant’s arguments are not persuasive. 
   The rejections are maintained for reasons previously presented. Applicant argues that because the specific claimed strains of L. fermentum or L. plantarum isolated from Kimere are not taught by the prior art and that a posita would know that bacterial strains of the same genus/species can have different and unpredictable properties when isolated from different environments as well as their therapeutic properties. Applicant argues that the results of strain specific and their claimed strains are newly isolated and deposited. 
It is the Examiners position that the prior art references, although they do not teach the deposited strains isolated from Kimere, they do teach the same genus/species which have the same claimed properties/intended outcome, therefore, a posita would expect the prior art strains to be identical or sufficiently similar to the claimed strains and therefore anticipate the claimed invention. Applicants have not presented any evidence showing how the claimed strains are different from those of the prior art. The only difference is in the deposit number but the prior art strains have the same therapeutic properties/intended outcomes and pharmaceutical effects as those claimed.

WO255-
Applicant argues that the Examiner did not address applicants arguments. The examiners response is repeated again herein. In response to WO255, applicant argues that the reference does not teach use of the bacteria itself but only those that contain unmethylated cytosine and guanine dinucleotide. Applicant’s argument regarding unmethylated cytosine and guanine dinucleotide is not persuasive. WO255 teaches administering live lactic acid bacteria, for example, selected from L. fermentum and L. plantarum, wherein the intended outcome is the same as that claimed, i.e. redirecting a subjects immune response from Th2 to Th1 response (p. 2-3).  The reference teaches administering the strains to achieve the results (p. 5-12). 
WO273-
Applicant argues that the Examiner did not address applicant’s arguments. The examiners response is repeated again herein. Regarding WO273 applicants argue the strains are not the same as the deposited strains, yet do not provide any probative evidence. The reference teaches administering L. fermentum to modulate the claimed immune response, i.e. suppression of IL-4 thus shifting to a Th1 response (see entire document). 
Applicants argue that there is no indication that the strains of the prior art possess the same characteristics of the claimed bacterial strains because the named strains are not present in the art and because they are isolated from different environments.  While the name K1-Lb1, for example, is not assigned by the references, or isolated in the same environments, they do teach the same genus/species, L. fermentum and L. plantarum to possess the same characteristics of the claimed strains.  Thus, a posita would, in fact, have a reasonable expectation of success when administering the strains of the art given the teachings of the art. 
Mikelsaar-
Regarding Mikelsaar, applicant argues a relationship between lactobacilli and oxLDL.  Mikelsaar teaches administration of probiotic Lactobacillus fermentum which tolerates up to 0.3% bile acid (p. 11 2nd col. 1st parag.) and has immunomodulating effects in humans (p. 14-17, p. 16 teaching humans).  The administration induces high levels of anti-inflammatory cytokine IL-10 and helps alleviate inflammation-related disorders (p. 14-21) indicating a Th2 response. Mikelsaar provides for the expected benefit of strengthening the immune system, providing for immunomodulation and enhancing the native activity of the immune system and increasing health and well-being of human individuals when administering L.  fermentum to humans.
Regarding US572 and Maasen, applicant argues the strains are isolated from different environments and not from Kimere. While the site of isolation does not per se distinguish a strain, they do teach the same genus/species which have the same claimed properties/intended outcome, therefore, a posita would expect the prior art strains to be identical to the claimed strains and therefore anticipate the claimed invention. Applicants have not presented any evidence showing how the claimed strains are different from those of the prior art. Regarding Maassen applicant also argues that because they use animal models, the transfer of results to humans is not acceptable and thus not accepted as a basis for health claims for food and pharmacology law.  Animal models are routinely used and accepted in food and pharmacological studies for transfer to humans. Maassen specifically teaches using the Chijungunya virus in models 
Regarding the 103 rejection, applicant argues that Njeru does not teach the character of the disclosed strains or medical aspects. Applicant argues that obviousness based on structural similarity is overcome where there is not reasonable expectation of similar properties and that the art strains have different and unpredictable properties.  It is the examiners position that the properties are disclosed to be the same, i.e. shift Th1/Th2 towards either Th1 or Th2, thus there is nothing of record showing  unpredictable or different properties of the claimed strains from those of the prior art.  Njeru teach probiotic lactobacillus strains L. fermentum and L. plantarum isolated from Kimere to be used for human ingestion and having probiotic properties and having resistance to bile acid. 
The Examiners rejections are maintained for the reasons of record. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632